Case 1:18-cr-00457-AJT Document 214 Filed 06/14/19 Page 1'of2-Pagetb# 2221

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
CRIMINAL RULE 57.4
In Case Number 1:18-cr-000457. __—, Case Name _USv. Bijan Rafiekian, et al.
Party Represented by Applicant: Non- -Party Michael J. Rynn

 

‘o: The Honorable Judges of the United States District Court for the Eastern District of Virginia

 

 

 

PERSONAL STATEMENT
ULL NAME (no initials, please) Sdney Powell L
tar Identification Number 16209700 0 State TX
irm Name Gdney Powell P.C.
irm Phone # (214)707-1775 _ Direct Dial # NA FAX# na

 

 

'-Mail Address Sdney@ederalappealscom.
\ffice Mailing Address 2911 Turtle Qeek Bivd.. #300, Dallas, TX 75219

lame(s) of federal court(s) in which I have been admitted See Exhibit A attached

 

certify that the rules of the federal court in the district in which 1 maintain my office extend a similar pro hac vice admission
rivilege to members of the bar of the Eastern District of Virginia.

have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
rember of the bar.

hereby certify that, within ninety (90) days before the submission of this application, | have read the Local Rules of this Court
nd that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
‘vidence is current.

x

am am not a full-time employce of the United States of America, andi

so, *( quest oe See Tes.

, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that 1 know the applicant
ersonally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have

  
 

 

 

 

 

xamined the applicant’s personal statement. | affirm that his/her personal and professional character and standing are good, and
etition the court to admit the applicant pro hac vice.
c AA June 12, 2019
(Sifhature) (Date)
Jesse R. Ginnail a 79292
(Typed or Printed Name} (VA Bar Number)

vourt Use Only:
‘lerk’s Fee Paid ss or Exemption Granted _
‘he motion foradmissionisGRANTED —————_s or DENIED

 

 

(Judge’s Signature) — (Date)
Case 1:18-cr-00457-AJT Document 214 Filed 06/14/19 Page 2 of 2 PagelD# 2222

EXHIBIT A

United States Supreme Court

United States Court of Appeals for the Second Circuit

United States Court of Appeals for the Fourth Circuit

United States Court of Appeals for the Fifth Circuit

United States Court of Appeals for the Ninth Circuit

United States Court of Appeals for the Tenth Circuit

United States Court of Appeals for the Eleventh Circuit
United States Court of Appeals for the Federal Circuit

United States District Court for the Northern District of Texas
United States District Court for the Southern District of Texas

United States District Court for the Western District of Texas
